Detailed Action
1.	Claims 1-12 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3,5-7 and 9-11 are rejected under 35 U.S.C.2(a)(1)/102(a)(2) as being anticipated by Hung et al., (hereafter Hung ), “REAL-TIME COUNTING PEOPLE IN CROWDED AREAS BY USING LOCAL EMPIRICAL TEMPLATES AND DENSITY RATIOS, IEICE TRANS. INF. & SYST., VOL.E95-D, No.7 published JULY 2012, page-1791-1803, (IDS Item)

As to claim 1, Hung teaches A crowd state recognition system (Summary: fast and automated method of counting pedestrians in crowded areas is proposed along with three contributions) comprising:
at least one storage storing: (Figs.7 and 10, as shown in Figs.7 and 8, rectangular regions (viewing window) that inscribe crowds of people. For example, the first row of Fig. 10 shows a scene recorded at too high above the ground floor. In this case, the distance between pedestrians and camera is too far so that their foregrounds account for small number of pixels. Thus,  the pixels that represent the crowds of people inside the rectangular region are recorded (stored) in the memory of the camera);
a dictionary having information corresponding to crowd state images,(1795, column 1, last paragraph and Figures 3-5, the offline learning phase, the proposed 3D human models-based simulation is performed to extract patterns of both single pedestrians and groups of pedestrians under a variety of camera viewpoints and with different degrees of pedestrians proximity. Clustering single foregrounds, induced by single pedestrians, leads to the generation of Local Empirical Templates.  The  dictionary corresponds to the Local Empirical Templates) and
at least one processor (page 1802 left col. 2nd par., a process of count people in diﬀerent places simultaneously using  a PC integrated  with multi-channels working simultaneously) configured to extract rectangular regions, a size of the rectangular regions is predetermined from the given image ((Fig.3,5 7, the figure illustrates shows different groups of crowds with different sizes  clusters in different sizes of  rectangular regions ) and 
recognize crowd states in the extracted rectangular regions (page 1798, column 1, last paragraph, With the established scene-based spatial distribution of the LET, the count of pedestrians in a foreground captured in a local cell (m, n) on the viewing window can be estimated by the local density ratio in Eq. (1) with Table 1. Recognizing states of the crowds shot in the extracted images corresponds to estimating by the local density ratio the pedestrians in a foreground captured in a local cell (m, n) on the viewing window) based on the dictionary(page 1794 left col. section3, both Local Empirical Templates and Density Ratio Bounds are used to count pedestrians in a foreground captured online from unknown scenes.)

As to claim 2, Hung teaches the dictionary is acquired by machine learning  (Fig.6, page 1797 right col. last par.,  Nearest neighbor classiﬁer is trained in the oﬄine learning phase to discriminate single foregrounds from group foregrounds in the online counting phase) by use of a plurality of pairs of crowd state images and training label for the crowd state image (summary, Figs-5-6,page 1797 second col. last paragraph, Local Empirical Templates (LET), which are able to outline the foregrounds, typically made by single pedestrians in a scene. LET are extracted by clustering foregrounds of single pedestrians with similar features in silhouettes. This process is done automatically for unknown scenes. Secondly, comparing the size of group foreground made by a group of pedestrians to that of appropriate LET captured in the same image patch with the group foreground produces the density ratio).

As to claim 3, Hung teaches the crowd state images are images which express a state at a predetermined size  (Fig.3,5 and 7, for example fig.7 shows different groups of crowds with different size ) and include a person whose reference site is expressed as large as the size of the reference site of a person defined for the predetermined size(1795, column 1, last paragraph and Figures 3-5, In the offline learning phase, the proposed 3D human models based simulation is performed to extract patterns of both single pedestrians and groups of pedestrians under a variety of camera viewpoints and with different degrees of pedestrians proximity. Foregrounds of these patterns are segmented to produce single foregrounds and group foregrounds, respectively.)

Claim 5 is rejected the same as claim 1 except claim 5 is directed to a method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 5.

Claim 6 is rejected the same as claim 2 except claim 6 is directed to a method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 6.

Claim 7 is rejected the same as claim 3 except claim 7 is directed to a method claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 7.

As to claim 9, Hung teaches A non-transitory computer-readable recording medium in which a crowd state recognition program is recorded, the crowd state recognition program causing a computer (Fig.5, page 1798 first col. first paragraph, to extract LETs for the working scene, the authors  keep the sizes of all foregrounds observed in the working scene in the cell buffers. Fig.5 illustrate a computer system that includes a 3D simulation unit and a memory units); 
regarding the remaining limitations of claim 9, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 10, all claimed limitations are set forth and rejected as per discussion for claims  2 and 9

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claims  3 and 9
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	 Claims 4,8 and 12 are  rejected under 35 U.S.C. 102(a)(1 )/102(a)(2) as being unpatentable over Hung, “REAL-TIME COUNTING PEOPLE IN CROWDED AREAS BY USING LOCAL EMPIRICAL TEMPLATES AND DENSITY RATIOS, in view  YOU L , CN 102063613 A, published on 05/18/2011. 

Regarding claim 3, while Hung teaches the limitations of claim 3, he fails to teach the limitation of claim 4.
On the other hand, YOU L  teaches the reference site is a head of a person. (Abstract, , A crowd counting method based on head identification includes the  obtaining the moving trace of the head detection zone, optimizing the moving trace of the head detection zone and obtaining quantity of crowed according to the optimized moving traces). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of  counting crowd  based on head identification taught by YOU L into Hung
The suggestion/motivation for doing so would have been to allow user of Hang to determine  accurately the number of people in the crowd independently the height (i.e.,   tallness or shortness)  of the people in the crowd, since the counting is carried out by a camera located above the crowd. 

Claim 8 is rejected the same as claim 4 except claim 8 is directed to a method claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 8.

Regarding claim 12, all claimed limitations are set forth and rejected as per discussion for claims  4  and 9

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obviousover, the reference claim(s). See, e.g., Inre Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998): Inre Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); Inre Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); Inre Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit  www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

7. 	Claims 1-3,5-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10223620 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1-12 are ANTICIPATED by patent claims 1-9.

8.  	claims 4,8 and 12    are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 and 9  of U.S. Patent No. US 10223620 B2 in view  of YOU L , CN 102063613 A, published on 05/18/2011, combination as applied to the claims above.

Regarding claim 4, while Hung teaches the limitations of claim 1, he fails to teach the limitation of claim 4.
On the other hand, YOU L  teaches the reference site is a head of a person. (Abstract, , A crowd counting method based on head identification includes the  obtaining the moving trace of the head detection zone, optimizing the moving trace of the head detection zone and obtaining quantity of crowed according to the optimized moving traces). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of  counting crowd  based on head identification taught by YOU L into Hung
The suggestion/motivation for doing so would have been to allow user of Hang to determine  accurately the number of people in the crowd independently the height (i.e.,   tallness or shortness)  of the people in the crowd, since the counting is carried out by a camera located above the crowd. 

Claims 8 is rejected the same as claim 4 except claim 8 is directed to a method claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 8.

Regarding claim 12, all claimed limitations are set forth and rejected as per discussion for claims  4  and 9.








Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699